Citation Nr: 1748891	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-35 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to an increased initial rating for diabetic peripheral neuropathy of the left lower extremity, currently rated as noncompensable prior to October 7, 2015, and as 10 percent disabling from that date.

3. Entitlement to an increased initial rating for diabetic peripheral neuropathy of the right lower extremity, currently rated as noncompensable prior to October 7, 2015, and as 10 percent disabling from that date.

4. Entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	James G. Fausone, Esq. 
ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  His awards include the Vietnam Service Medal, the National Defense Service Medal, and the Republic of Vietnam Campaign Medal.

The Veteran's hypertension claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2014, the Board denied the hypertension claim.  In May 2014, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Joint Motion for Partial Vacatur and Remand of the Board Decision (JMR) the parties stated that they had reached a Stipulated Agreement, by which the Secretary of Veterans Affairs would agree to grant the Veteran's claim of entitlement to service connection for diabetes mellitus, and the Board decision would be vacated and remanded to readjudicate the secondary hypertension claim in light of the establishment of service connection for diabetes.  The parties also agreed to terminate the appeal as to any other issues.  In a February 2015 Order the Court granted the JMR, vacated and remanded the Board's decision, and otherwise terminated the appeal.

In March 2015 and December 2016, the Board remanded the hypertension claim for further development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
Concerning the diabetes and associated neuropathy claims, following the Court's Order, the RO granted service connection for diabetes mellitus in a February 2015 rating decision, and assigned a 20 percent rating for diabetes mellitus effective March 31, 2010.  

In February 2016, the Veteran, through his representative, filed a notice of disagreement (NOD) with the February 2015 rating decision.  The representative stated that the Veteran did not disagree with the 20 percent rating assigned for his diabetes, but that he requested evaluations for the Veteran's diabetic complications: peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction.  The RO issued a statement of the case (SOC) in December 2016.  In February 2017, the representative filed a substantive appeal (VA Form 9) reiterating that the Veteran did not disagree with the 20 percent rating for diabetes but seeks ratings for his radiculopathy.  As the Veteran filed a timely substantive appeal, the issues of increased initial ratings for the Veteran's diabetic complications are on appeal before the Board.  However, as the Veteran and his representative repeatedly indicated that there is no disagreement as to the assignment of the 20 percent rating for diabetes mellitus, the rating for that disability is not at issue, and will not be further addressed.

A March 2017 decision review officer decision granted 10 percent ratings for diabetic peripheral neuropathy of the bilateral lower extremities effective from October 7, 2015.  However, as those increases did not represent total grants of the benefits sought on appeal, the claims of entitlement to increased ratings for diabetic peripheral neuropathy of the bilateral lower extremities remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




VETERAN'S CONTENTIONS

A. Service Connection for Hypertension

The Veteran contends that his hypertension developed as a result of or was worsened by his service-connected diabetes mellitus.  The Veteran is claiming hypertension only on this basis (that is, he is not asserting that it was incurred in or otherwise as a result of his active service).  See August 2011 report of contact in which the Veteran reaffirmed that he only wished to claim the condition on a secondary basis to his diabetes.  The Veteran, through his representative, asserts that the hypertension is secondary to his diabetes because it manifested after the onset of his diabetes, and because diabetes is a risk factor for hypertension, as noted in an article from the Mayo Clinic's website submitted in September 2017.  The representative also states that he has represented many veterans who are service-connected for hypertension as secondary to diabetes, because it is common knowledge that diabetes inherently complicates most bodily functions.  See October 2016, September 2017 correspondence.  

B. Increased Ratings for Peripheral Neuropathy

The Veteran's representative maintains that the Veteran should receive higher neuropathy ratings because he has had numbness, tingling, and pain about the bilateral feet and lower leg for a significant amount of time.  See February 2016 NOD, February 2017 substantive appeal.


FACTUAL FINDINGS

1. The Veteran has a current diagnosis of hypertension.  The clinical onset of hypertension preceded the Veteran's development of diabetes mellitus.

2. The Veteran has not been diagnosed with diabetic nephropathy or other kidney disease.

3. The Veteran's hypertension has not worsened in severity since his development of diabetes mellitus.

4. The competent evidence does not reflect neuropathy symptoms in the bilateral lower extremities prior to October 7, 2015; since that time, both lower extremities have been affected by mild intermittent pain and numbness, without muscle atrophy or trophic changes.  These findings are consistent with no more than mild incomplete paralysis of the left and right sciatic nerves.  


LEGAL CONCLUSIONS

1. The criteria for service connection for hypertension secondary to service-connected diabetes are not met.  38 U.S.C.S §§ 1110, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.310 (2017).

2. The criteria for an initial compensable rating prior to October 7, 2015, and for an initial rating in excess of 10 percent thereafter, for diabetic peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).

3. The criteria for an initial compensable rating prior to October 7, 2015, and for an initial rating in excess of 10 percent thereafter, for diabetic peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Hypertension

At the outset, the Board notes procedurally that additional evidence has been associated with the claims file following the most recent supplemental statement of the case (SSOC), and that the Veteran has not waived consideration of that evidence by the AOJ.  However, that evidence is not pertinent to and/or is duplicative in substance to the matter adjudicated herein and referral to the AOJ is not, therefore, required.

As noted above, the Veteran does not assert this diabetes mellitus is directly related to his active service.  Accordingly, the Board will address his claim of entitlement on a secondary basis only.  For the reasons listed below the Board finds that the preponderance of the probative evidence indicates that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.  As such, the claim will be denied.  

In determining that service connection on a secondary basis is not warranted, the Board finds the negative opinion provided by a VA clinician in December 2016, following her examination of the Veteran in November 2016, to be the most probative evidence of record.  In her December 2016 opinion, the clinician acknowledged that hypertension can be caused by diabetic nephropathy, and in this regard cited supporting articles from the Mayo Clinic.  However, because the Veteran that is the subject of this case does not have diabetic nephropathy or kidney disease, the clinician determined that it was less likely than not that the hypertension was caused or aggravated by his diabetes.  In support of her conclusion, she cited to laboratory results noting that the Veteran's blood urea nitrogen (BUN) and creatinine levels were within normal limits, as well as the Veteran's statements that he has not had any kidney issues.

The remainder of the medical evidence of record supports the examiner's conclusion.  Both clinical records and diagnostic test results demonstrate the absence of kidney disease, including diabetic nephropathy.  In addition, private treatment records dated from December 2008 to October 2015 note that the Veteran's hypertension was stable and well-controlled.  This evidence weighs against the proposition that the Veteran's hypertension has worsened since its initial diagnosis.

As the December 2016 VA opinion reflects consideration of all relevant facts and is supported by an adequate rationale, the Board finds it that it carries great weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Significantly, there is no competent medical opinion to the contrary.  

By contrast, the Board finds the lay opinions offered by the Veteran and his representative, as well as the Mayo Clinic article that they submitted, to be of little probative value.  

First, the Veteran's representative concedes that he does not possess medical expertise or training, nor has the Veteran been shown to possess such training or expertise.  In this regard, the etiology of hypertension is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, their opinions as to the etiology of his hypertension are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the December 2016 VA opinion to be significantly more probative than the Veteran's and his representative's lay assertions.  

Second, while the Board has considered the representative's statements that hypertension is a complication of diabetes in many individuals, and that diabetes complicates many bodily functions, these statements, even if accurate, are not competent medical evidence in this case, as they are not based on facts specific to the Veteran that is the subject of this case.  Furthermore, they do not dispute the VA clinician's conclusion that the Veteran's hypertension was not caused or aggravated by his diabetes because he does not have a kidney condition.  Thus, they are afforded little weight.  

Third, concerning the Mayo Clinic article, the article merely states that diabetes may increase the risk of high blood pressure.  This evidence is speculative, and, more problematically, is not specific to the facts of this Veteran's case.  Therefore, the Board finds it to be significantly outweighed by the December 2016 VA opinion, provided following examination of the Veteran and review of the claims file.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (finding that treatise evidence alone is usually too general and inconclusive to establish a medical nexus); Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  

Finally, the Board acknowledges that following a June 2007 private diabetes consultation, the consulting physician placed the Veteran's history of hypertension in his report section under the heading of diabetic complications.  To the extent that this listing represents a medical opinion linking the diabetes and the hypertension, the Board affords it little weight.  No rationale was provided, and there was no discussion of the relationship between the Veteran's medical history and the conclusion.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean v. West, 13 Vet. App. 444, 448-9 (2000) ([F]actors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.); Stefl v. Nicholson, 21 Vet. App. at 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Moreover, that treatment record notes that the Veteran's renal function was normal, a fact which supports the conclusion of the December 2016 VA clinician.  Therefore, to the extent that the June 2007 physician was offering an opinion linking diabetes and hypertension, the Board finds that opinion to hold little weight and to be significantly outweighed by the December 2016 VA opinion.  

In sum, the probative evidence is against the claim, and service connection for hypertension secondary to diabetes mellitus is not warranted.

II. Increased Initial Ratings for Diabetic Peripheral Neuropathy 
of the Bilateral Lower Extremities.

Procedurally, the Board notes that the Veteran submitted additional evidence concerning this claim in March 2017 following the December 2016 SOC. The Veteran did not explicitly request review by the AOJ.  As the substantive appeal concerning this issue was filed in February 2017, and since the Veteran did not request AOJ review, the Board may consider this evidence in the first instance.  See 38 U.S.C.S § 7105(e) (LexisNexis 2017).  Moreover, this evidence was considered by the AOJ in the March 2017 decision review officer decision.  Accordingly, the Board will proceed with adjudication of this claim.

By way of history, a February 2015 rating decision granted service connection for diabetes mellitus and assigned a 20 percent rating effective March 31, 2010.  A March 2017 decision review officer decision granted 10 percent ratings for diabetic peripheral neuropathy of the bilateral lower extremities effective from October 7, 2015.  Currently, the Veteran seeks only compensable ratings prior to October 7, 2015, and ratings in excess of 10 percent from that date, for bilateral diabetic peripheral neuropathy.

After review of the record, the Board finds that higher ratings are not warranted at any time during the period under appeal.

Turning first to the period prior to October 7, 2015, the evidence does not indicate that the Veteran experienced neuropathy symptoms during that time.  Rather, the record reflects that the Veteran denied numbness or tingling during private treatment in April 2010 and April 2011.  In October 2014, the Veteran denied muscle weakness, and was determined to have no diabetic complications during a March 2015 VA examination.  The Veteran did not otherwise report neuropathy symptoms during this time period.  Therefore, as the evidence does not reflect even subjective neuropathy symptoms during this time period, compensable ratings are not warranted.

Turning to the period since October 7, 2015, the first report of neuropathic symptoms comes from a private treatment record dated on that day which noted mild neuropathy based on the Veteran's complaints of feet numbness.  The Veteran, however, was noted to be ambulating normally with normal balance and no residual weakness.  

The Veteran was afforded a VA peripheral nerves examination in November 2016.  At that time, he reported experiencing numbness in both feet, left more than right, and on the bottom more than the top.  He complained of feeling somewhat unstable.  He stated that he walked all day long and the neuropathy did not bother him, except for mild feelings of a bit of instability due to numbness on the pads of his feet.  Upon examination, the examiner noted that the Veteran had mild intermittent pain and numbness in the bilateral lower extremities.  The Veteran had no muscle atrophy, loss of muscle strength or decreased reflexes; there was decreased sensation in his feet and toes, bilaterally.  He had no trophic changes and was observed to have a normal gait.  The examiner also noted no vibration perception with the tuning fork on both feet, very limited sensation of 10g monofilament on the distal plantar aspect of both great toes and somewhat diminished ankle reflexes.

Concerning this period, ratings in excess of 10 percent are not warranted.  The private treatment records and the November 2016 VA examination report reflect that the Veteran's peripheral neuropathy is no more than mild.  Notably, the Veteran himself also describes his neuropathy as mild, as supported by his statement that it does not interfere with his all-day walking except for some mild numbness.  The November 2016 VA examiner found that the Veteran did not have muscle atrophy or trophic changes, and that he retained full muscle strength.  Symptoms such as muscle atrophy and trophic changes have not been noted by clinicians or described by the Veteran during the course of the appeal, nor has he provided accounts of other neuropathic symptoms.  Although some lack of sensory perception was noted on the November 2016 VA examination, the Board gives great weight to the Veteran's report that he experiences only mild numbness.  Therefore, given the mild nature of the bilateral lower extremity symptoms, the Board finds that these symptoms do not more nearly approximate moderate incomplete paralysis of the sciatic nerve, or more severe paralysis, and that ratings in excess of 10 percent accordingly are not warranted.  

In summary, the Board finds that, for the diabetic peripheral neuropathy of the bilateral lower extremities, compensable ratings are not warranted prior to October 7, 2015, and ratings in excess of 10 percent are not warranted thereafter.

Concerning the claims decided in this decision, the Board is grateful to the Veteran for his distinguished and honorable service, and regrets that more favorable outcomes could not be reached.  

ORDER

Service connection for hypertension as secondary to service-connected diabetes is denied.

An initial compensable rating prior to October 7, 2015, and an initial rating in excess of 10 percent thereafter, for diabetic peripheral neuropathy of the left lower extremity is denied.

An initial compensable rating prior to October 7, 2015, and an initial rating in excess of 10 percent thereafter, for diabetic peripheral neuropathy of the right lower extremity is denied.

REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the erectile dysfunction claim.

The Veteran asserts that his erectile dysfunction was caused or aggravated by his diabetes mellitus.  The record reflects that the Veteran has a diagnosis of erectile dysfunction, but there is no competent medical opinion of record addressing the relationship between the erectile dysfunction and the diabetes.  Thus, the Veteran should be afforded a VA examination and opinion to address this issue.

Updated VA and private treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him for his diabetes and/or his erectile dysfunction.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from March 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a male reproductive organ examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Is it at least as likely as not that the erectile dysfunction was caused by the Veteran's service-connected diabetes?  Please explain why or why not.  

b. If not caused by the diabetes, is it at least as likely as not that the erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the diabetes?  Please explain why or why not.  

c. If the examiner finds that the erectile dysfunction has been permanently worsened beyond normal progression (aggravated) by diabetes, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the erectile dysfunction that is attributed to the diabetes.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).


______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


